Citation Nr: 1140451	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture (exclusive of a period of a temporary total rating (TTR) from June 26, 2006 to August 30, 2006).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from September 1977 to March 1979 and had subsequent service with the Massachusetts Army National Guard. 

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded a TTR for a right ankle disability effective from June 26, 2006 (the date that service connection for that disability was effective) to August 30, 2006, with a 10 percent rating awarded effective September 1, 2006.

The issue of entitlement to a clothing allowance has been raised by the record in a November 2007 statement, but it does not appear the claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2008 statement, the Veteran indicated that he was required to wear an orthopedic appliance daily for his right knee and right ankle since October 1, 2007, and he described subsequent pertinent treatment received at the VA medical center in Springfield, Massachusetts.  In a statement dated in September 2011, the Veteran's representative requested a remand to obtain the medical records identified by the Veteran.  The AMC/RO should obtain all VA treatment records identified by the Veteran and his representative dated since September 2006 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

As the Veteran's representative also noted, the most recent examination to evaluate the Veteran's right ankle disability was performed in August 2006, more than 5 years ago.  The Veteran should be afforded anew VA joints examination to evaluate the current severity of his right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for a right ankle disability since August 2006.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant ongoing VA treatment records dating since September 2006 to the present from the Springfield VA medical center should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA joints examination to evaluate the current nature and severity of his right ankle fracture.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  


The examiner should conduct a thorough orthopedic examination of the right ankle and describe all associated symptomatology.  The examiner should document any limitation of motion, including any limitation of motion due to pain and any functional loss pertaining to the right ankle, including due to pain or weakness, and to document all objective evidence of those symptoms, including any related muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



